Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 claims a third and fourth current collector which are disposed on a first and second surface which are opposed to each other.  There is lack of description in the originally filed disclosure (either in the specification or the drawings) that further clarify what these current collectors are and where they are located.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, Applicant claims “a direction away from the first surface of the all solid battery” in lines 2-3.  It is unclear if this is the same direction as “a direction away from a first surface of the all solid battery” that is recited in claim 1, last line. 
In claim 4, Applicant claims “a direction away from the first surface of the all solid battery” in lines 2-3.  It is unclear if this is the same direction as “a direction away from a first surface of the all solid battery” that is recited in claim 1, last line. 
In claim 5, Applicant claims “a direction away from the first surface of the all solid battery” in lines 2-3.  It is unclear if this is the same direction as “a direction away from a first surface of the all solid battery” that is recited in claim 4. 
In claim 21, Applicant claims “an other first active material layer” in line 2 and then discloses “an other first active material layer” in line 4.  Its not clear if these layer are the same or if they are different.
In claim 21, Applicant claims “the other first active material layer” in line 4.  It is unclear which “other first active material layer” is being referred to here.  Clarification is required.
In claim 21, Applicant claims “the other first solid electrolyte layer”.  There is a lack of antecedent basis for this limitation in the claim.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 12-16 and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwamoto (US 2018/0337422).
Regarding claims 1 and 12-14 and 21, Iwamoto discloses an all solid battery comprising: 
a first electrode (120) comprising 
a first current collector (110), and 
a first active material layer (120) bonded to the first current collector (see paragraph 356 which discloses depositing/coating the active material layer 120 of the current collector 110); 
a first solid electrolyte layer (130) bonded to a surface of the first active material layer opposite the first current collector (see paragraph 356 which discloses forming the solid electrolyte layer on the active material layer 110); 
a second solid electrolyte layer (230) bonded to a surface of the first solid electrolyte layer opposite the first active material layer (see paragraph 362 which discloses bonding the first and second solid electrolyte layers); and 
a second electrode (220) comprising 
a second current collector (230), and 
a second active material layer bonded to the second current collector and a surface of the second solid electrolyte layer opposite the first solid electrolyte layer (see paragraph 358 which discloses depositing/coating the active material layer 220 of the current collector 210), 
wherein the first solid electrolyte layer (130) extends farther than the second current collector in a direction away from a first surface of the all solid battery (see annotated figure below which illustrates solid electrolyte layer 130 extending past the first surface further than the second current collector 210).

    PNG
    media_image1.png
    346
    471
    media_image1.png
    Greyscale

In addition, it is noted that Iwamoto discloses an insulating layer is formed on the active material layers (such as the electrically insulating layer of the solid electrolytes) and contemplates an insulating layer between the electrodes (see paragraph 67).
Regarding claim 2, Iwamoto further discloses the first active material layer (120) is a cathode active material layer and the second active material layer (220) is an anode active material layer (see paragraph 75).
Regarding claim 3, Iwamoto further discloses the first solid electrolyte layer (130) extends farther than the second solid electrolyte layer in a direction away from the first surface of the all solid battery (as can be seen in the annotated figure above, first solid electrolyte layer 130 extends further past the surface that the second solid electrolyte layer 230).
Regarding claim 4, Iwamoto further discloses the first solid electrolyte layer (130) extends farther than the first active material layer in a direction away from the first surface of the all solid battery (as can be seen in the annotated figure above, first solid electrolyte layer 130 extends further past the surface that the first active material layer 120).
Regarding claim 5, Iwamoto further discloses the first active material layer extends (120) farther than the second active material layer in a direction away from the first surface of the all solid battery (as can be seen in the annotated figure above, first active material layer 120 extends further past the surface than the second active material layer 220).
Regarding claim 7, Iwamoto further discloses an insulating layer on a surface of at least one of the first active material layer or the second active material layer (active materials are wrapped in the solid electrolyte layer which acts as an electronic insulator, paragraph 67).
Regarding claims 15-16, Iwamoto further discloses a sulfide solid electrolyte such as Li2S-P2S5 (paragraph 82).
Regarding claim 19, Iwamoto further disclosesthe all solid battery comprises 
an anode layer (220), 
the anode layer comprises at least one of an anode active material that is alloyable with lithium or an anode active material capable of forming a compound with lithium (paragraph 86 which discloses silicon as a anode active material), 
the all solid battery is configured to precipitate lithium metal within the anode layer during charge (Iwamoto is capable of such a mechanism), and 
about 80% to about 100% of the capacity of the all solid battery is provided by the lithium metal precipitated within the anode layer during charge (due to the anode material of Iwamoto being the same as that disclosed by the instant invention, silicon, similar electric properties are expected).
Regarding claim 20, Iwamoto further discloses the all solid battery comprises an anode layer, the anode layer comprises at least one of amorphous carbon, gold, platinum, palladium, silicon, silver, aluminum, bismuth, tin, or zinc (paragraph 86).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2018/0337422) in view of Yoon (US 2018/0342710).
Regarding claims 8-11, Iwamoto discloses the construction of an electrode stack (Fig.1), but does not go into detail regarding the further construction of the housing/insulation means, etc.  More specifically, Iwamoto does not teach an resin insulating layer on a surface of at least one of the first solid electrolyte layer or the second solid electrolyte layer.
Yoon also discloses a secondary battery (see abstract).
Yoon teaches a housing (210) and discloses a electrode stack (100) within the housing (see Fig. 1).  Yoon goes on to teach that void space within the housing can be filled with an insulating material (220) comprising a fibrous resin (paragraphs 16).  Such a configuration allows for electrically insulating the electrode stack, including being in contact with the solid electrolyte layer (130), as well as providing protection from physical impacts (paragraph 37).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the resin insulating material of Yoon to a constructed battery of Iwamoto in order to provide a protecting layer to reduce the damage caused by impacts. 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2018/0337422) in view of Thielen (US 2017/0162862).
Regarding claims 17-18, Iwamoto discloses that any known solid electrolyte, including sulfide electrolytes, can be used within the disclosed battery and lists several examples, but does not disclose the claimed electrolyte composition.
Thielen also discloses a battery (see abstract).
Thielen teaches a number of argyrodite sulfide electrolytes that are known in the art, including Li6PS5Br (see paragraph 76).
As such, modifying Iwamoto with the solid electrolyte of Thielen would have been obvious to one of ordinary skill in the art at the time of the invention.  Such a modification is nothing more than a simple substitution of one known electrolyte for another to yield entirely predictable results.

Relevant Prior Art
US 2021/0273235 – Discloses a battery in which the current collectors comprise insulators (23, 13) along with insulators (242, 241) on the active material layer.
US 2019/0131603 – Discloses multilayered battery with insulators (7) along with active material layers that are different lengths then the current collectors and the electrolyte layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725